IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN P. DISTEFANO, AS                      : No. 426 MAL 2021
ADMINISTRATOR OF THE ESTATE OF             :
LISA E. DISTEFANO, DECEASED,               :
                                           : Petition for Allowance of Appeal
                   Respondent              : from the Order of the Superior Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
SARAH E. ROBIN, D.O. AND CENTRAL           :
BUCKS FAMILY PRACTICE, P.C.,               :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.